DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicant’s amendments/remarks received on 8/4/2020 are acknowledged.  Claim 1 is amended; claims 2, 4-7, 9-10, 12, 14, 16, 19-30, 32 and 34 are canceled; claims 1, 3, 8, 11, 13, 15, 17-18, 31, 33 and 35-37 are pending; claims 35-37 are withdrawn; claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Independent claim 1 has been amended to recite a “nasal composition providing sustained release of a therapeutically active agent in a patient's nasal cavity” (lines 1-2) and “wherein the composition provides sustained release of the therapeutically active agent for a time period of at least 8 days” (lines 11-13); however, the original disclosure does not disclose a sustained release of the therapeutically active agent for a time period of at least 8 days nor has any evidence been provided that the composition provides sustained release of the therapeutically active agent for a time period of at least 8 days; hence, amended claim 1 constitutes new matter.  Dependent claims 3, 8, 11, 13, 15, 17-18, 31 and 33 also constitute the new matter introduced into claim 1; hence, claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement by constituting new matter.

Additionally, claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 has been amended to recite a “a second composition part in use comprising a gel surrounding the first composition part in the nasal cavity, said second composition part comprising a micronized methylcellulose powder” (lines 5-8).  The original disclosure teaches that the HPMC or cellulose powder remains as a powder until it enters the patient's nasal cavity wherein it immediately turns to a gel like material on administration as it reacts with moisture present in the nasal tract (p. 6, ¶3), that the proposed mode of operation of the cellulose containing powder is that upon contact of the cellulose containing powder with the nasal mucosa of a patient, the powder converts into an adhesive gel, which slows down the nasal clearance of the first composition part with subsequent enhancement of the therapeutically active decongestant agent contained in the first composition part (p. 12, ¶2) and that Applicant hypothesizes that there are two possible mechanisms by which HPMC may act to enhance the effects of oxymetazoline therapy wherein the first hypothetical mechanism is that the HPMC insufflated immediately after oxymetazoline causes the formation of a gel layer above the decongestant which would be likely to reduce its clearance from the nasal mucosa and thereby increase its effectiveness (p. 17, ¶1); however, the original disclosure does not disclose that the second composition part comprises a gel surrounding the first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the claim recites two transitional phrases: "said combination nasal composition comprising or consisting of", which renders the claim indefinite because it is unclear whether Applicants are attempting to claim a composition closed to additional elements (i.e. with the transitional phrase “consisting of”) or are attempting to claim a composition not closed to additional elements (i.e. with the transitional phrase “comprising”); hence, independent claim 1 and dependent claims 3, 8, 11, 13, 15, 17-18, 31 and 33 are rejected for indefiniteness.

It is suggested that the “or consisting of” language be removed from claim 1 to reduce confusion because neither the first composition part nor the second composition part are closed to the inclusion of other components; hence, the “consisting of” language is inappropriate and should be removed.  Such an amendment would result in the withdrawal of this rejection for indefiniteness.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 depends from claim 1 and recites that the second composition part includes hydroxypropylmethylcellulose (HPMC) or cellulose powder.  Claim 8 depends from claim 1 which recites that the second composition part comprises micronized methylcellulose powder.  HPMC is a species of methylcellulose powder but cellulose powder is not; hence, claim 8 does not include all the limitations of the claim upon which it depends because cellulose powder is not a methylcellulose powder (i.e. it is a broader limitation encompassing HPMC powder, methylcellulose powder and cellulose powder).  Appropriate correction, such as amending cellulose powder to methylcellulose powder in claim 8, is required.
 Claim 13 depends from claim 1 and recites that the second composition part includes or consists of cellulose powder or hydroxypropylmethylcellulose (HPMC).  Claim 8 depends from claim 1 which recites that the second composition part comprises micronized methylcellulose powder.  HPMC is a species of methylcellulose powder but cellulose powder is not; hence, claim 13 does not include all the limitations of the claim upon which it depends because cellulose powder is not a methylcellulose powder (i.e. it is a broader limitation encompassing HPMC powder, methylcellulose powder and cellulose powder).  Appropriate correction, such as amending cellulose powder to methylcellulose powder in claim 13, is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over James et al., WO 2006/040596 (Foreign patent document cite 1, IDS, 3/6/2017; herein “James”) in view of Popov et al., US 2007/0104791 (cite A, PTO-892, 2/6/2019; herein “Popov”).
James teaches pharmaceutical compositions for administration to the nasal tract (nasal composition) comprising a HPMC powder composition and one or more therapeutic agents (Abst.; p. 11, ll. 29-31) wherein the HPMC powder and therapeutic agent are in separate preparations and the therapeutic agent is in the form of a liquid (p. 11, ll. 25-27), i.e. a combination nasal composition comprising a first composition part in the form of a liquid and a second composition part in the form of a powder wherein the liquid composition part comprises a therapeutically active agent and the second powder composition part comprises HPMC powder.  James teaches that the use of powdered methylcellulose (i.e. micronized HPMC) as a vehicle for the therapeutic agent in their intranasal pharmaceutical compositions has been shown to have surprising benefits including that a gel forms when they are both administered to the nasal tract which has surprisingly been found to be a very effective way of intranasal administration of  for nasal administration to a patient (particularly a mammalian patient) in any composition, formulation or product in accordance with the present invention (p. 7, ll. 4-6) and teaches that their two part compositions for nasal administration provide a sustained release of the therapeutic agent (p. 1, ll. 21-22; p. 6, ll. 18-30; p. 7, ll. 8-13; p. 14, claim 4).
The compositions taught by James differ from the claimed compositions only in that James does not specifically recite that the therapeutic agent comprises an anti-histamine or decongestant; however, a person of ordinary skill in the art at the time of filing would have found it obvious for James’ compositions to comprise an antihistamine such as azelastine or a decongestant such as xylometazoline or oxymetazoline for treating allergic rhinitis as taught by Popov.

Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the therapeutic agents for treating allergic rhinitis taught by Popov (xylometazoline, oxymetazoline or azelastine) for the therapeutic agent in James’ two part combination nasal compositions with a reasonable expectation of success, because Popov teaches that the therapeutic agents xylometazoline, oxymetazoline and azelastine are effective for the treatment of allergic rhinitis and James teaches that their two part combination nasal compositions are surprisingly beneficial, being more effective than application of the therapeutic agent alone, preventing loss of the therapeutic agent from the nasal cavity after administration and normalizing the mucociliary clearance time in patients suffering from allergic rhinitis; therefore, claims 1, 3, 31 and 33 are prima facie obvious.
NOTE: The instantly claimed invention is a composition.  Composition claims cover what the composition is, not methods of using the composition.  Hence, intended use limitations in the claims, such as instructions for administration of the composition in claims 1 (“for application to a patient’s nasal cavity”), 3 (“wherein the first liquid composition part is applied to the nasal cavity of the patient in the form of a liquid spray structural, chemical and compositional limitations of the claims.
As set forth above (see rejection under 35 U.S.C. §112(b) on pp. 5-6), the recitation “said combination nasal composition comprising or consisting” is confusing. For the purpose of applying prior art, the claims are examined as comprising the recited components.
Regarding the limitations of claim 1 drawn to the sustained release of the therapeutically active agent from the two part nasal composition, James teaches that their compositions provide a sustained release of the therapeutic agent (p. 1, ll. 21-22; p. 6, ll. 18-30; p. 7, ll. 8-13; p. 14, claim 4) and the two part combination nasal compositions taught by James meet all the compositional limitations of the instant claims; hence, the compositions made obvious by James in view of Popov would have the same functional features, such as sustained release for at least 8 days, as the instantly claimed compositions absent sufficient and compelling evidence to the contrary.
Regarding claim 8, James teaches that the percentage of HPMC in the second composition part in the form of a powder can be at least 50% (p. 11, ll. 1-3); therefore, prima facie obvious.  
Regarding claim 11, James teaches that the dosage of the second composition part is between about 1 and 10 mg per nostril (p. 12, ¶4); therefore, claim 11 is prima facie obvious.
Regarding claim 13, James teaches that the viscosity of the micronized HPMC powder is most preferably 15 Pa·s in a 2% aqueous solution at 20 °C (pp. 3-4, spanning ¶); therefore, claim 13 is prima facie obvious.  
Regarding claims 15, 17 and 18, James teaches that the second composition part in the form of a powder can comprise a signaling agent which can be mint (p. 9, l. 23 – p. 10, l. 5) which can comprise up to 50% of the composition (p. 11, ll. 12-14); therefore, claims 15, 17 and 18 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/4/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1, 3, 8, 11, 13, 15, 17, 18, and 30-34 under 35 U.S.C. 103 over Popov et al., US 2007/0104791 in view of James et al., WO 2006/040596 set forth in the previous Office action, Applicant argues that the prior art disclosures do not point out the advantages of the composition including the ability of the two part composition to prolong contact of the therapeutic agent in the nose, to seal the therapeutic agent in the nose, increase mucoadhesion in the nose, reduce the amount of therapeutic agent administered and provide sustained release of the therapeutic agent (pp. 8-12).
prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art (MPEP 2145 II.) 
“Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.)”

The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.  Hence, whether the disclosure of James discloses all of the inherent advantages of the two part combination nasal composition is completely irrelevant.  James in view of Popov makes obvious the claimed compositions regardless of whether James or Popov recite, or are even aware of, the inherent advantages of the composition.  Thus, Applicant’s arguments are unpersuasive.
Regardless, it would appear that James does teach the advantages recited by Applicant (Abst.; p. 1, ll. 24-31; p. 3, ll. 19-27; p. 4, ll. 15-21; pp. 4-5, spanning ¶; p. 5, ll. 14-17 and 23-26) including the ability of the second composition part to form a gel when administered to the nasal tract (Abst.; p. 1, ¶1; p. 3, ¶3; p. 4, ¶3, p. 5, ¶2-5), which traps the therapeutic agent within the gel causing a lasting therapeutic effect (p. 5, ¶2-5) and 
Applicant argue that Popov (the primary reference in the rejection under 35 U.S.C. §103 in the previous Office action) teaches that the HPMC should have a viscosity of no more than 5.5 Pa.s.; hence, there would be no motivation or incentive to change the HPMC of Popov to an HPMC with substantially higher viscosity in James.  The current rejection is based on James as the primary reference and the HPMC in the compositions made obvious by James in view of Popov is that disclosed by James; hence, the argument is moot.
Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address the claim amendments and for clarity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8, 11, 13 15, 17-18, 31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11 and 13-14 of copending Application No. 16657501 (reference application; herein ‘501). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of ‘501 make the instantly claimed compositions prima facie obvious.  Specifically, claim 6 of ‘501 recites a method of treating a patient with nasal congestion comprising: administering intranasally to a patient a composition comprising a first composition part in the form of a liquid decongestant or antihistamine followed by administering intranasally to the patient a second composition comprising a micronized methylcellulose powder, and wherein the patient is administered the first and second compositions daily for seven days, followed by no administration of the first and second compositions for at least seven days wherein the second composition part comprises cellulose powder or hydroxypropylmethylcellulose (HPMC) powder, and said powder has a viscosity of 10-20 Pa.s. in a 2% aqueous solution at 20°C, or wherein the powder has a viscosity of 13-17 Pa.s., 14-16 Pa.s. or 15 Pa.s.  The composition disclosed in the claims of co-pending application ‘501 is the same as the claimed composition.  Claims 1, 3 and 13 of the instant application define the combination nasal composition as comprising a first composition part comprising a therapeutically active agent in the form of a liquid anti-histamine or decongestant and a second composition part comprising a micronized methylcellulose powder having a viscosity of approximately 10-20 Pascal Second in a 2% aqueous solution at 20 °C wherein the second composition part includes or consists of cellulose powder or hydroxypropylmethylcellulose (HPMC) powder, wherein the powder has a viscosity of 13-17 Pa.s., 14-16 Pa.s. or 15 Pa.s.
prima facie obvious.
Claim 5 of ‘501 teaches that the dosage of the second composition part is between 1 mg - 10 mg, between 2.5 mg-7.5 mg, between 3-7 mg, between 4-6 mg or about 5 mg per nostril of a patient; hence, instant claim 11 is prima facie obvious.
Claim 13 of ‘501 teaches that the first composition part comprises a decongestant selected from the group consisting of xylometazoline and oxymetazoline; hence, instant claim 31 is prima facie obvious.
Claim 14 of ‘501 teaches that the first composition part comprises azelastine; hence, instant claim 33 is prima facie obvious.
Claims 7-9 of ‘501 teach that the second composition part can comprise a signalling agent, wherein the signalling agent comprises up to 50% of the second composition part; hence, instant claims 15 and 17-18 are prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/           Primary Examiner, Art Unit 1651